                  IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF OHIO
                      EASTERN DIVISION AT COLUMBUS

In re: OHIO EXECUTION
 PROTOCOL LITIGATION,
                                                       :      Case No. 2:11-cv-1016

                                                              Chief Judge Edmund A. Sargus, Jr.
                                                              Magistrate Judge Michael R. Merz

This Order relates to Plaintiff Warren Henness




                          ORDER ON RECONSIDERATION


       This case is before the Court on the State Actor Defendants’ Motion for Reconsideration

(ECF No. 2279) of the Court’s Order of July 16, 2019, that Defendants’ co-counsel Charles

Schneider provide Governor DeWine, a Defendant in this case, with a copy of the Appellees Brief

in Henness v. Dewine, (6th Cir. Case No. 19-3064), and certify to the Court that he had done so

(ECF No. 2279).

       Courts disfavor motions for reconsideration because they consume a court’s scarce time

for attention to a matter that has already been decided. They are subject to limitations based on

that disfavor.

                 As a general principle, motions for reconsideration are looked upon
                 with disfavor unless the moving party demonstrates: (1) a manifest
                 error of law; (2) newly discovered evidence which was not available
                 previously to the parties; or (3) intervening authority. Harsco Corp.
                 v. Zlotnicki, 779 F.2d 906, 909 (3rd Cir. 1985), cert. denied, 476
                 U.S. 1171, 90 L. Ed. 2d 982 (1986).



                                                  1
Meekison v. Ohio Dep't of Rehabilitation & Correction, 181 F.R.D. 571, 572 (S.D. Ohio

1998)(Marbley, J.).

        Defendants present none of these three factors in seeking reconsideration and in fact did

not object when the Court raised the issue at the July 16, 2019, status conference1. Nonetheless,

the Order was entered sua sponte, involves a simple matter, and puts little demand at all on “scarce

judicial resources,” so the Court will certainly reconsider it.

        As an alternative to Mr. Schneider’s presenting the Brief to Governor DeWine, Defendants

offer the Affidavit of the Governor’s Chief Legal Counsel Matthew J. Donahue as to his

involvement with this case (ECF No. 2279-1). The Motion twice asserts that the Donahue

Affidavit establishes that Governor DeWine has been furnished with a copy of the Appellee Brief,

but Mr. Donahue’s Affidavit does not say that. Instead Mr. Donahue speaks of several claimed

privileges covering communications between the Governor’s Legal Counsel’s Office and the

Attorney General’s Office and particularly with the attorneys representing the Governor in this

lawsuit. Mr. Donahue concludes:

                 Both I and my staff have been given access to documents filed in
                 Case NO. 19-3064. Section Chief Charles Schneider consistently
                 and I believe fully communicates with myself and my staff on
                 regular basis as to this matter. I am specifically personally satisfied
                 with the communications and representation that Section Chief
                 Schneider has provided and in general I am personally satisfied with
                 the communications and representation that Ohio Attorney
                 General's Office has provided in this matter.

(Donahue Affidavit, ECF No. 2279-1, ¶ 13, PageID 110865).




1
 When the subject was raised during the July 16, 2019, status conference,.Mr. Schneider said he would provide the
Governor a copy without the need for an order (Transcript pending).

                                                        2
       This Court has absolutely no intention of intruding on privileged communications between

Mr. Donahue and Governor DeWine or between Mr. Donahue and personnel of the Criminal

Justice Section of the Attorney General’s Office, but the Order in question does not do that. It

simply orders that the document be provided to the Governor and the fact of doing so be certified

to the Court. The Order does not purport to order Governor DeWine to do anything and its does

not seek disclosure of anything that might be said during the exchange.

       The reason for the Order is this: After this Court entered its Decision and Order on

Henness’ Motion for Preliminary Injunction, Governor DeWine publicly announced that he had

directed the development of a new execution protocol and that there would be no further executions

in Ohio until a new protocol was in place.2 While the cited source is hearsay, Mr. Schneider has

repeatedly confirmed its accuracy on the record.

       However, the Court perceives the position Defendants have taken on appeal in this case to

be inconsistent with that announcement. Among other things, Defendants have vigorously

defended the existing protocol and criticized the undersigned for suggesting a stay of this litigation

until the Governor’s directions are carried out, as if it were somehow the undersigned’s personal

agenda rather than that of the Governor (See Response in Opposition to Request to Extend Briefing

Schedule and Appellee Brief 6th Cir. Case No. 19-3064, respectively ECF Nos. 22 and 37). The

Court merely wishes to ensure that the Governor has had an opportunity to see for himself whether

he perceives this inconsistency.

       Given the above considerations, the Motion for Reconsideration is GRANTED and the

Order to Provide Copy is MODIFIED as follows: Chief Legal Counsel Donahue is ORDERED to



2
  (Scheduling Order, ECF No. 2165, quoting Andrew J. Tobias, Gov. Mike DeWine freezes all
Ohio executions while new method developed, CLEVELAND PLAINDEALER, Feb. 19, 2019)..

                                                  3
provide the Governor forthwith with either the Appellee Brief or the Response in Opposition to

Request to Extend Briefing Schedule3 and a copy of this Order and certify to the Court that he has

done so.

           Provided that is done, Mr. Schneider is discharged from further action to comply with the

Order to Provide.



July 22, 2019.

                                                                            s/ Michael R. Merz
                                                                           United States Magistrate Judge




3
    The latter document is much shorter but displays the apparent inconsistency with which the Court is concerned.

                                                           4
